DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The following is a Final Office Action for Application Serial Number: 15/358,775, filed on November 22, 2016.  In response to Examiner’s Non-Final Rejection of December 24, 2020, Applicant, on March 02, 2021, amended Claims 1 and 3 and cancelled Claim 2. Claims 1 and 3 are pending in this application and have been rejected below.

Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
	Failure to provide a certified translation may result in no benefit being accorded for the non-English application.




Response to Amendment
Applicant's amendments are acknowledged. 

The 35 U.S.C. § 112 rejections of claims 3, are hereby withdrawn pursuant to Applicant’s amendments to claim 3. 

Regarding the 35 U.S.C. 101 rejection, Applicants arguments and amendments have been considered but are insufficient to overcome the rejection. Please refer to the 35 U.S.C. 101 rejection for further explanation and rationale. 

The 35 U.S.C. § 103 rejections of Claims 1 and 3 are hereby amended in light of Applicant’s amendments to claims 1 and 3.
 
Response to Arguments
Applicant's Arguments/Remarks filed March 02, 2021 (hereinafter Applicant Remarks) have been fully considered but they are not persuasive. Applicant’s Remarks will be addressed herein below in the order in which they appear in the response filed March 02, 2021.

Regarding the 35 U.S.C. 101 Rejection, Applicant states even if the claims recite an abstract idea, the claims as a whole are not directed to the abstract idea because the claims integrate the alleged abstract idea into a practical application (see pg. 6-7, Applicant Remarks).
In response, Examiner respectfully disagrees. Examiner finds Applicant outlined limitations recited in claim 1 that recites computer components at a high-level of generality that 

Regarding the 35 U.S.C. 101 Rejection, Applicant states, the claim recites how the output is used - namely, for execution by a power generation facility.
In response, respectfully disagrees. Examiner respectfully finds this limitation has not been given patentable weight because it merely recites intended use of the system. See MPEP 2111.04(I). Examiner maintains the outputting limitation by the network interface is considered to be insignificant extra-solution activity of delivering data and therefore does not render an abstract idea eligible; see MPEP 2106.05 (g). 

Regarding the 35 U.S.C. 101 Rejection, Applicant states, while the Office Action acknowledges that the claims recites output for execution by a power generation facility, the Office nonetheless asserts the claim does not identify a particular tool for presentation. However, a power generation facility constitutes a practical application for the claimed output. The fact that a specific tool of the power generation facility is not claimed does not change the fact that a power generation facility is a particular application for a particular machine.
In response, Examiner respectfully disagrees. An example of applying a judicial exception with a particular machine is Mackay Radio & Telegraph v. Radio Corp. of America. In this case, a mathematical formula was employed to use standing wave phenomena in an antenna system. The claim recited the particular type of antenna and included details as the shape of the Diamond v. Diehr discloses an example that recites meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. The claim is directed to the use of the Arrhenius equation in an automated process for operating a rubber‐molding press. The court found the claim recites meaningful limitations along with the judicial exception including installing rubber in a press, closing the mold, constantly measuring the temperature in the mold, constantly recalculating the cure time and opening the press at the proper time. These limitations sufficiently limit the claim to the practical application of molding rubber products and are clearly not an attempt to patent the mathematical equation and thus recite improvements to the technology. There is no similar technology, technological problem or solution here. Examiner respectfully reminds Applicant, general purpose computer elements/structure, similar to the claimed inventions system, used to apply a judicial exception, by use of instruction implemented on a computer, has not been found by the courts to qualify as a particular machine; see MPEP 2106.05(b).

Applicant’s arguments, see pg. 10-11, filed March 02, 2021, with respect to the rejections of claims 1-3 under 35 U.S.C. 103 have been fully considered. Applicant’s arguments are considered moot because they are directed to newly amended subject matter and do not apply to the combination of references being used in the current rejection. Please refer to the 35 U.S.C. 103 rejection for further explanation and rationale. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is directed towards a device, and claim 3 is directed towards a non-transitory computer readable medium, which are among the statutory categories of invention.
Claims 1 and 3 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 (Similarly Claim 3) is directed to formulating supply and demand plans for power and fuel. 
Claim 1 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, formulating a transaction plan for a power transaction market and power generation place, formulating a transaction plan for a fuel transaction market, a power generation revision place and a fuel tank operation plan, determine a first instance of a compilation of fuel supply and demand plan coordination data, in response to determining the first instance, the ship assignment plan compilation unit compiles a ship assignment plan from a power generation fuel consumption plan calculated from a result output, and in response to determining a subsequent instance of the compilation of fuel supply and demand plan coordination data, formulate of the fuel supply and demand plan, determining a start and convergence of operations, where determining convergence is based on a transaction amount being less than the first predetermined value, a power generation revision amount being less than or equal to the first predetermined value and a total value of differences from previous values of a tank fuel heat quantity being less than a third predetermined value, and output the final data associated with the power supply and demand plan and the fuel supply and demand plan, constitutes methods based on fundamental economic principles or practices, in particular 
The judicial exceptions recited in Claim 1 is not integrated into a practical application because the claim recites computer components at a high-level of generality (e.g. database, processor, units and network interface). The additional elements do not integrate the abstract idea into a practical application because they amount to no more than a recitation of computer elements used as tools to perform the instructions of storing, formulating, compiling, determining and outputting supply and demand plans and do not impose any meaningful limits on practicing the abstract idea, much like requiring the use of software to tailor information and provide it to the user on a generic computer; see MPEP 2106.05(f). Claim 1 is directed to an abstract idea. The non-transitory computer-readable medium having an energy supply and demand planning program executable by a computer in claim 3 also amount to no more than mere instructions to apply the judicial exception using a generic computer component; see MPEP 2106.05(f). Thus, the additional elements recited in claim 3 do not integrate the abstract idea into practical application for similar reasons as claim 1.
Claim 1 (similarly Claim 3) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as stated above, the additional elements in the claims other than the abstract idea per se, including a database, processor, units, network interface, and non-transitory computer-readable medium amount to no more than mere instructions to implement the idea on a processor storing instructions for perform the abstract OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); performing repetitive calculations, Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); electronic recordkeeping, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). (see at least Specification [0011]-[0019]). Additionally the outputting limitation recited in the claim is considered insignificant extra-solution activities because it merely delivers the result of the data analysis without reciting any unconventional, inventive concepts and does not add a meaningful limitation to the process of determining power and fuel supply and demand plans; see MPEP 2106.05(g), and therefore does not render an abstract idea eligible. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Takriti, U.S. Patent No. 6,021,402 [hereinafter Takriti], in view of Ogawa et al., U.S. Publication No. 2011/0035069 [hereinafter Ogawa], and further in view of Ippolito et al., U.S. Publication No. 2009/0326726 [hereinafter Ippolito]. 

Referring to Claim 1, Takriti teaches: 
an energy supply and demand planning device that formulates a power supply and demand plan and a fuel supply and demand plan, the energy supply and demand planning device comprising:
a database in which are stored data for a power supply and demand plan and a fuel supply and demand plan, a first predetermined value and a second predetermined value; and at least one processor configured to implement (Takriti, [col. 6, ln. 6-17]), “The tool 111 is part of a control center 11 and receives as inputs fuel price and load forecasts 112, projected trades 113, and generator data 114…The inputs and output of the risk management system 111 are illustrated in FIG. 3 in the form of spreadsheets”; (Takriti, [col. 8, ln. 20-32]), “Our system permits the user to 
a power supply and demand planning unit that formulates a transaction plan for a power transaction market and a power generation plan (Takriti, [col. 13, ln. 23-28]), “… The projection of trading transactions is performed for the next two to seven days. The tool according to the invention uses four parameters to describe a transaction. These parameters are: amount of power, v(j) MWH; price per unit, ζj $/MWH; the probability, πj, that such a transaction may take place; and the delivery time of the transaction”; (Takriti, [col. 20, ln. 16-25]), “given a set of generators, {1, . . . , N}, and all related data, such as fi,ts, gi,t, Gi,t, and Gi,t, and given a set of load forecasts on the electric system at each period in the planning horizon, SUCP solves a stochastic unit commitment problem. That is, it produces, for each scenario, a schedule indicating the time periods in which each generating unit is running and its load during these periods. The resulting schedule guarantees that the total generation cost is close to minimal and that the system provides enough supply to meet demand” (Takriti, [col. 7, ln. 57-67]-[col. 8, ln. 1-3]), “The forecasted electric load on the system of the utility… Given load patterns observed in previous 
a fuel supply and demand planning unit that formulates a transaction plan for a fuel transaction market, a power generation revision plan, and a fuel tank operation plan (Takriti, [col. 7, ln. 37-46]), “incorporation of fuel prices into the model and allowing these prices to vary. The invention also allows the user to impose constraints on fuel consumption. Incorporating fuel into the model requires iterating between a stochastic unit-commitment solver and a stochastic linear-programming model. The stochastic linear program allocates fuel optimally between the different generators of the system. The cost function of each unit is then constructed and a stochastic unit commitment is solved. The process is repeated until a convergence is reached”; (Takriti, [col. 8, ln. 15-28]), “Fuel cost and its availability: To translate the curves of FIGS. 1A and 1B into cost, it is assumed the knowledge of the cost per BTU for each fuel used in generation (see FIGS. 1A and 1B and FIGS. 6A and 6B). This information is needed to compute the start-up cost and the operating cost of a generator. Our system permits the user to specify different cost/BTU for a fuel for different hours over the course of the week and for different load scenarios. This allows the user to change the prices of fuel to reflect his or her view of the spot-market. The user can also provide upper and lower bounds (and any other linear constraints) on the amounts of fuel that can be used at each hour or day. It is assumed that fuel information is stored on a computer disk and is accessible by our system”; (Takriti, [col. 19, ln. 58-64]), “Given that the generators' cost functions depend on fuel prices, we revise the fuel mix using the economic power-dispatch solution. If the changes in fuel mix are significant, we resolve the i,ts (recall that a generator may use more than one fuel at any time period)…”; 
a data coordination unit that carries out an exchange of data between the power supply and demand planning unit and fuel supply and demand planning unit (Takriti, [col. 10, ln. 67]-[col. 7, ln. 46-54]), “a utility with a tool that promotes a better understanding of the relationship between the electric-power and fuel markets allowing a utility to hedge against uncertainty in both markets. This is done by modeling the customers' varying demand, the uncertain electric-power market, the generating units, the availability of different fuel, and the fluctuating fuel price in the open commodity exchange”; (Takriti, [col. 19, ln. 45-67]-[col. 20, ln. 1-12), “… If the changes in fuel mix are significant, we resolve the economic power dispatch model. Note that one can avoid iterating between economic power dispatch and fuel assignment by merging-these two problems into a large-scale mathematical program…”; 
an operation control unit that carries out a determination of a start and determination of convergence of operations in the power supply and demand planning unit and fuel supply and demand planning unit (Takriti, [col. 5, ln. 65-67]-[col. 6, ln. 2]), “schedule the generating units of an electric utility while taking power trading and fluctuation in fuel prices into consideration”; (Takriti, [col. 14, ln. 44-56]), “the fuel mixtures and the load on the generators approach an 
Takriti teaches a system that permits a user to specify different cost/BTU for a fuel for different hours over the course of the week and for different load scenarios, which allows the user to change the prices of fuel to reflect his or her view of the spot-market. Additionally the user can provide linear constraints on fuel consumption (see col. 8, ln. 20-32) and but Takriti does not explicitly disclose: 
a ship assignment plan compilation unit that determines a first instance of a compilation of fuel supply and demand plan coordination data, in response to determining the first instance, the ship assignment plan compilation unit compiles a ship assignment plan from a power generation fuel consumption plan calculated from a result output by the power supply and demand planning unit, and in response to determining a subsequent instance of the compilation of fuel supply and demand plan coordination data, the ship assignment plan compilation unit causes formulation of the fuel supply and demand plan; and 
	wherein the determination of convergence is based on: 
	a transaction amount being less than the first predetermined value; 
	a power generation revision amount being less than the second predetermined value; and
	a total value of differences from previous values of a tank fuel heat quantity being less than a third predetermined value; and
	a network interface that outputs final data associated with the power supply and demand plan and the fuel supply and demand plan for execution by the power generating facility. 
However Ogawa teaches: 
	wherein the determination of convergence is based on: 
	a transaction amount (Ogawa, [0197]-[0198]); (Ogawa, [0158]-[0159]), “the convergence calculations made in the electric-power-preferential operation using the heat and power supply facility… The number and the load factor of the chillers that are required are obtained based on a chilled water load and a chilled water temperature difference… Then the amount of required low-pressure steam S2 (t/h) is obtained based on this load factor… The difference (Ea-W1) (kW) between the consumption of intrasystem electric power Ea and a minimum purchase amount of electric power W1 is set as a target amount of generated electric power, and the numbers of the gas turbine cogeneration systems M120 and the like to be operated are determined based on the target amount (S35a)…”; (Ogawa, [0085]; [0138]; [0168]; [0186]); 
	a power generation revision amount (Ogawa, [0197]-[0198]); (Ogawa, [0158]-[0159]), “the convergence calculations made in the electric-power-preferential operation using the heat and power supply facility… The number and the load factor of the chillers that are required are obtained based on a chilled water load and a chilled water temperature difference… Then the amount of required low-pressure steam S2 (t/h) is obtained based on this load factor… The difference (Ea-W1) (kW) between the consumption of intrasystem electric power Ea and a minimum purchase amount of electric power W1 is set as a target amount of generated electric power, and the numbers of the gas turbine cogeneration systems M120 and the like to be 
	a total value of differences from previous values of a tank fuel heat quantity (Ogawa, [0197]), “convergence calculations are made so that a minimum purchase amount of electric power is 0 kW (in the state where the back-flow of electric power is 0). It is, however, possible to appropriately set a minimum purchase amount of electric power in a heat and power supply facility including a lower-temperature chilled water group device, a chilled water group device, a hot water group device, a hot water supply group device, a steam generator, and an electric power generation group device…These convergence calculations are different from the convergence calculations made in the above embodiment only in the amount of generated electric power, depending on whether the electric power to be purchased, which is to be converged on, is 0 kW or 100 kW. In the example of the above simulation calculations, the total amount of generated electric power is 827.35 kW, and a minimum purchase amount of electric power is 0 kW. Thus convergence calculations are made, using the value of 827.35 kW as the determination value at the subsequent point, so that the electric power to be purchased is 0 kW, starting from the amount of generated electric power of 1000 kW at a load of 100%, to thereby balance the load factor of the low-pressure steam boiler and the heating value of the gas turbine. When a minimum purchase amount of electric power is 100 kW, convergence calculations are made, using 827.35-100=727.35 kW as the determination value at the subsequent point, so as to achieve a balance so that the electric power to be purchased is 100 kW”; (Ogawa, [0178]-[0179]), When the waste-hot-water-driven absorption chiller is being operated, the amount of waste hot water of a gas engine is calculated, and thereby the amount of heat of chilled water A', of the waste-hot-water-driven absorption chiller, that can be generated by the calculated amount 
a network interface that outputs final data associated with the power supply and demand plan and the fuel supply and demand plan for execution by the power generating facility (Ogawa, [0144]), “after the operating conditions are set in all the above steps, a simulation is performed and the simulation result is output. In the output step (S210), the operating result output section 50 outputs the simulation result as calculations on a time-slot basis and/or as calculations on an annual basis. The outputs are provided in the forms of a graph, a spread sheet, and the like”; (Ogawa, [0070]), “a simulation system 1 is configured as shown in FIG. 2a such that a DB server 4 is connected to a plurality of user terminals 2 and an administrator terminal 3 via a network 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified Takriti to include the determination and output limitations as taught by Ogawa. The motivation for doing this would have been to improve the method of providing generation levels, fuel usage and prices at which power can be traded in Takriti (see col. 1, ln. 14-15) to efficiently include the results of simulating a heat and power supply facility for obtaining relationships between operating conditions of the heat and power supply devices and an amount used of the supplied energy and/or an amount produced of the total combined energy (see Ogawa, par. 0001).
Takriti teaches a system that permits a user to specify different cost/BTU for a fuel for different hours over the course of the week and for different load scenarios and linear constraints on fuel consumption (see col. 8, ln. 20-32) and Ogawa teaches a purchase amount of electrical power (see par. 0159) and balancing load factors of power and heating elements (see par. 0159; 0197) but Takriti does not explicitly disclose: 
a ship assignment plan compilation unit that determines a first instance of a compilation of fuel supply and demand plan coordination data, in response to determining the first instance, the ship assignment plan compilation unit compiles a ship assignment plan from a power generation fuel consumption plan calculated from a result output by the power supply and demand planning unit, and in response to determining a subsequent instance of the compilation of fuel supply and demand plan coordination data, the ship assignment plan compilation unit causes formulation of the fuel supply and demand plan; and
the transaction amount, power generation revision amount, and total value of the difference from previous values of a tank fuel heat quantity each being less than predetermined values.
However Ippolito teaches:
a ship assignment plan compilation unit that determines a first instance of a compilation of fuel supply and demand plan coordination data, in response to determining the first instance, the ship assignment plan compilation unit compiles a ship assignment plan from a power generation fuel consumption plan calculated from a result output by the power supply and demand planning unit (Ippolito, [0061]), “The Asset Profile Database, as shown in FIG. 1, is initialized for storing data once a demand response program participant (e.g., demand response load owner) has signed a contract with a wholesale power producer. The terms of the contract (e.g., allowed usage, minimum run, lead time/scheduling, price, cost, capacity, and other load response agreement parameters) as well as details regarding the customer's assets (e.g., physical characteristics of the demand response load, such as load capacity, etc.) are added to the system and to the database”; (Ippolito, [0069]), and 
in response to determining a subsequent instance of the compilation of fuel supply and demand plan coordination data, the ship assignment plan compilation unit causes formulation of the fuel supply and demand plan (Ippolito, [0062]), “The Portfolio Management Application 103…In order to perform the monitoring function, the Application 103 connects to each demand response load network management system, or other accessible database, and retrieves the 
the transaction amount, power generation revision amount and total value of the difference from previous values of a tank fuel heat quantity each being less than predetermined values (Ippolito, [0093]-[0105]), “In addition to the real time monitoring, a feature of the present invention includes alarm monitoring and tracking of user-defined significant events…Once examination for the given parameter and time period is complete, the monitored time interval is marked as examined and the alarm as tracked. Future monitoring of the historical archived data in the data store 18 will check subsequent intervals based on what has already been marked as examined… monitored recorded events may also be examined based on numerical thresholds…Such alarms are defined in the monitoring center 10 to initiate tracking and logging. For example, in an exemplary embodiment of the present invention, alarms may be defined by 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the energy cost in Takriti in view of Ogawa to include the contracts and predetermined value limitations as taught by Ippolito. The motivation for doing this would have been to improve the method of providing generation levels, fuel usage and prices at which power can be traded in Takriti (see col. 1, ln. 14-15) to efficiently include the results of analyzing market parameters, as well as each available demand response program, to develop a model of how the available assets can be utilized to maximize profit and/or meet demand (see Ippolito, par. 0064).

Referring to Claim 3, Takriti teaches: 
A non-transitory computer-readable medium having stored thereon an energy supply and demand planning program that causes a computer to execute (Takriti, [col. 10, ln. 4-9]), “The resulting system is a practical tool that runs efficiently on any computer platform and under any operating system, including parallel computers. Parallelism reduces the system's execution time (approximately) proportionally to the number of available processors…”:
a power supply and demand planning process of formulating a transaction plan for a power transaction market and a power generation plan (Takriti, [col. 13, ln. 23-28]), “… The projection of trading transactions is performed for the next two to seven days. The tool according to the invention uses four parameters to describe a transaction. These parameters are: amount of power, v(j) MWH; price per unit, ζj $/MWH; the probability, πj, that such a transaction may take i,ts, gi,t, Gi,t, and Gi,t, and given a set of load forecasts on the electric system at each period in the planning horizon, SUCP solves a stochastic unit commitment problem. That is, it produces, for each scenario, a schedule indicating the time periods in which each generating unit is running and its load during these periods. The resulting schedule guarantees that the total generation cost is close to minimal and that the system provides enough supply to meet demand” (Takriti, [col. 7, ln. 57-67]-[col. 8, ln. 1-3]), “The forecasted electric load on the system of the utility… Given load patterns observed in previous years and given load values for the past week, utilities use the weather forecast (temperature, humidity, sky conditions, and wind) to predict the load for the next week or 168 hours…Due to uncertainty in load, the user is allowed to provide a set of forecasts to better approximate the load distribution. The user also assigns a weight to each forecast. It is assumed that the load forecasts and their weights are given in the form of a computer file, e.g., a spreadsheet, on the hard disk of a computer system”; 
a fuel supply and demand planning process of formulating a transaction plan for a fuel transaction market, a power generation revision plan, and a fuel tank operation plan (Takriti, [col. 7, ln. 37-46]), “incorporation of fuel prices into the model and allowing these prices to vary. The invention also allows the user to impose constraints on fuel consumption. Incorporating fuel into the model requires iterating between a stochastic unit-commitment solver and a stochastic linear-programming model. The stochastic linear program allocates fuel optimally between the different generators of the system. The cost function of each unit is then constructed and a stochastic unit commitment is solved. The process is repeated until a convergence is reached”; (Takriti, [col. 8, ln. 15-28]), “Fuel cost and its availability: To translate the curves of FIGS. 1A i,ts (recall that a generator may use more than one fuel at any time period)…”; 
a data coordinating process of exchanging data between the power supply and demand planning process and the fuel supply and demand planning process (Takriti, [col. 10, ln. 67]-[col. 7, ln. 46-54]), “a utility with a tool that promotes a better understanding of the relationship between the electric-power and fuel markets allowing a utility to hedge against uncertainty in both markets. This is done by modeling the customers' varying demand, the uncertain electric-
an operation control process of carrying out a determination of a start and a determination of convergence of operations in the power supply and demand planning process and the fuel supply and demand planning process (Takriti, [col. 5, ln. 65-67]-[col. 6, ln. 2]), “schedule the generating units of an electric utility while taking power trading and fluctuation in fuel prices into consideration”; (Takriti, [col. 14, ln. 44-56]), “the fuel mixtures and the load on the generators approach an optimal solution for the problem. If the test in decision block 77 is yes; i.e., the fuel allocation has not changed as a result of the new iteration, then the process moves to function block 79. In this case, the process has converged to an optimal solution. Function block 79 outputs the results of the final iteration. This includes the status of each generating unit at each time period and under each scenario, the amount of power generated on each generator at each time period and under each scenario, the marginal prices or the Lagrange multipliers, and the fuel usage provided by the linear program solution”. 
Takriti teaches a system that permits a user to specify different cost/BTU for a fuel for different hours over the course of the week and for different load scenarios, which allows the user to change the prices of fuel to reflect his or her view of the spot-market. Additionally the user can provide linear constraints on fuel consumption (see col. 8, ln. 20-32) and but Takriti does not explicitly disclose: 
a ship assignment plan compilation unit that determines a first instance of a compilation of fuel supply and demand plan coordination data, in response to determining the first instance, the ship assignment plan compilation unit compiles a ship assignment plan from a power generation fuel consumption plan calculated from a result output by the power supply and demand planning unit, and in response to determining a subsequent instance of the compilation of fuel supply and demand plan coordination data, the ship assignment plan compilation unit causes formulation of the fuel supply and demand plan; and
	wherein the determination of convergence is based on: 
a transaction amount being less than a first predetermined amount; 
a power generation revision amount being less than a second predetermined value; and 
a total value of differences from previous values of a tank heat quantity being less than the a third predetermined value; and 
an output process of outputting, via a network interface, final data associated with the power supply and demand plan and the fuel supply and demand plan for execution by a power generating facility. 
However Ogawa teaches: 
	wherein the determination of convergence is based on: 
a transaction amount (Ogawa, [0197]-[0198]); (Ogawa, [0158]-[0159]), “the convergence calculations made in the electric-power-preferential operation using the heat and power supply facility… The number and the load factor of the chillers that are required are obtained based on a chilled water load and a chilled water temperature difference… Then the amount of required low-pressure steam S2 (t/h) is obtained based on this load factor… The difference (Ea-W1) (kW) between the consumption of intrasystem electric power Ea and a minimum purchase amount of 
	a power generation revision amount (Ogawa, [0197]-[0198]); (Ogawa, [0158]-[0159]), “the convergence calculations made in the electric-power-preferential operation using the heat and power supply facility… The number and the load factor of the chillers that are required are obtained based on a chilled water load and a chilled water temperature difference… Then the amount of required low-pressure steam S2 (t/h) is obtained based on this load factor… The difference (Ea-W1) (kW) between the consumption of intrasystem electric power Ea and a minimum purchase amount of electric power W1 is set as a target amount of generated electric power, and the numbers of the gas turbine cogeneration systems M120 and the like to be operated are determined based on the target amount (S35a)…”; (Ogawa, [0085]; [0138]; [0168]; [0186]); and
	a total value of differences from previous values of a tank heat quantity (Ogawa, [0197]), “In the above embodiment, convergence calculations are made so that a minimum purchase amount of electric power is 0 kW (in the state where the back-flow of electric power is 0). It is, however, possible to appropriately set a minimum purchase amount of electric power in a heat and power supply facility including a lower-temperature chilled water group device, a chilled water group device, a hot water group device, a hot water supply group device, a steam generator, and an electric power generation group device…These convergence calculations are different from the convergence calculations made in the above embodiment only in the amount of generated electric power, depending on whether the electric power to be purchased, which is to be converged on, is 0 kW or 100 kW. In the example of the above simulation calculations, the 
an output process of outputting, via a network interface, final data associated with the power supply and demand plan and the fuel supply and demand plan for execution by a power generating facility (Ogawa, [0144]), “after the operating conditions are set in all the above steps, a simulation is performed and the simulation result is output. In the output step (S210), the operating result output section 50 outputs the simulation result as calculations on a time-slot basis and/or as calculations on an annual basis. The outputs are provided in the forms of a graph, a spread sheet, and the like”; (Ogawa, [0070]), “a simulation system 1 is configured as shown in FIG. 2a such that a DB server 4 is connected to a plurality of user terminals 2 and an administrator terminal 3 via a network 5…”; (Ogawa, [0078]), “the calculation determination section 7q displays on the screen the types of classification of the added heat source devices and the operating periods of time (operating conditions) of the added heat source devices, together with the added number. This enables the user to, with reference to the simulation result, optimally set an operating plan and construct the system of the heat and power supply facility”; (Ogawa, [0076]; [0079]; [0085] [0145]; [0147]-[0148]);
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified Takriti to include the determination and outputting limitations as taught by Ogawa. The motivation for doing this would have been to improve the method of providing generation levels, fuel usage and prices at which power can be traded in Takriti (see col. 1, ln. 14-15) to efficiently include the results of simulating a heat and power supply facility for obtaining relationships between operating conditions of the heat and power supply devices 
Takriti teaches a system that permits a user to specify different cost/BTU for a fuel for different hours over the course of the week and for different load scenarios and linear constraints on fuel consumption (see col. 8, ln. 20-32) and Ogawa teaches a purchase amount of electrical power (see par. 0159) and balancing load factors of power and heating elements (see par. 0159; 0197) but Takriti does not explicitly disclose: 
a ship assignment plan compilation unit that determines a first instance of a compilation of fuel supply and demand plan coordination data, in response to determining the first instance, the ship assignment plan compilation unit compiles a ship assignment plan from a power generation fuel consumption plan calculated from a result output by the power supply and demand planning unit, and in response to determining a subsequent instance of the compilation of fuel supply and demand plan coordination data, the ship assignment plan compilation unit causes formulation of the fuel supply and demand plan; and
the transaction amount, power generation revision amount, and total value of the difference from previous values of a tank fuel heat quantity each being less than predetermined values.
However Ippolito teaches:
a ship assignment plan compilation unit that determines a first instance of a compilation of fuel supply and demand plan coordination data, in response to determining the first instance, the ship assignment plan compilation unit compiles a ship assignment plan from a power generation fuel consumption plan calculated from a result output by the power supply and demand planning unit (Ippolito, [0061]), “The Asset Profile Database, as shown in FIG. 1, is 
in response to determining a subsequent instance of the compilation of fuel supply and demand plan coordination data, the ship assignment plan compilation unit causes formulation of the fuel supply and demand plan (Ippolito, [0062]), “The Portfolio Management Application 103…In order to perform the monitoring function, the Application 103 connects to each demand response load network management system, or other accessible database, and retrieves the appropriate information regarding status, usage, load, capacity, or other characteristics of the demand response loads. Once the data is retrieved, it is stored and analyze according to the various reporting capabilities available in the present invention (as described below). At such time, a wholesale power producer (e.g., Wholesale Utility Back Office 108) and DR load owner (e.g., Asset Owner 105) may access the summary and reporting features to receive the respective monitoring data. The Portfolio Management Application 103 is used by wholesale power companies/utilities to track each demand response program under management. It may also serve as a central warehouse for DR load data, and as a planning engine that a portfolio manager could use on a daily basis to optimize DR load usage based on the manager asset mix and current market conditions…”; (Ippolito, [0093]), “Once examination for the given parameter and time period is complete, the monitored time interval is marked as examined and the alarm as tracked. 
the transaction amount, power generation revision amount and total value of the difference from previous values of a tank fuel heat quantity each being less than predetermined values (Ippolito, [0093]-[0105]), “In addition to the real time monitoring, a feature of the present invention includes alarm monitoring and tracking of user-defined significant events…Once examination for the given parameter and time period is complete, the monitored time interval is marked as examined and the alarm as tracked. Future monitoring of the historical archived data in the data store 18 will check subsequent intervals based on what has already been marked as examined… monitored recorded events may also be examined based on numerical thresholds…Such alarms are defined in the monitoring center 10 to initiate tracking and logging. For example, in an exemplary embodiment of the present invention, alarms may be defined by noting the following data points… Archive historian database… Archive historian data point to monitor… Compare value (or alarm value)… Alarm log message to create when value is less than comparison value…”. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the energy cost in Takriti in view of Ogawa to include the contracts and predetermined value limitations as taught by Ippolito. The motivation for doing this would have been to improve the method of providing generation levels, fuel usage and prices at which power can be traded in Takriti (see col. 1, ln. 14-15) to efficiently include the results of analyzing market parameters, as well as each available demand response program, to develop a model of how the available assets can be utilized to maximize profit and/or meet demand (see Ippolito, par. 0064).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Itaya (US 20160125339 A1) – A demand-supply planning device includes: a power demand predicting unit that predicts power demand; an expected rebate value predicting unit that calculates an expected profit value per unit amount of reduced power based on an occurrence probability of a demand response and a rebate value to be acquired through the demand response; and an optimal operation plan creating unit that sets an addition result of a first cost for power purchase, a second cost for power generation in power generators and storage batteries, and a multiplication result of the expected profit value and reserve power, which is an amount of power capable of being further generated by the power generators and the storage batteries after an amount of power supplied satisfying the power demand is generated, as an evaluation function and determines an operation plan of the reserve power and the power generators and the storage batteries. 

Ellice-Flint et al., (US 20160209858 A1) – A method and system of controlling the time dependent transfer of electrical power between a first electrical network and a second electrical network is disclosed. The first electrical network is operable to provide instantaneous electrical power to the second electrical network located at a location, the second electrical network includes electrical generating capacity at the location based on stored energy accessible at die location. The method and system 

Oe (US 20140324237 A1) – The economical load distribution adjusting device acquires an optimal hydroelectric output, optimal demand, and unit power generation cost from the supply-demand planning device, acquires the planned hydroelectric output planned by the water level planning devices by providing a price signal created by converting the unit power generation cost, and acquires a planned demand planned by the charge control devices by similarly providing a price signal. The economical load distribution adjusting device adjusts the power price of the time at which the planned hydroelectric output does not agree with the optimal output and makes the water level planning devices replan the hydroelectric output by providing a price signal obtained by converting the adjusted power price, and adjusts the power price of the time at which the planned demand does not agree with the optimal demand and makes the charge control devices replan the amount of demand by providing a price signal obtained by converting the adjusted power price. 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTOL STEWART/Primary Examiner, Art Unit 3624